TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2022



                                      NO. 03-21-00137-CV


City of Conroe, Texas; City of Magnolia, Texas; and City of Splendora, Texas, Appellants

                                                 v.

        The Attorney General of Texas and San Jacinto River Authority, Appellees




      APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE KELLY
       CONCURRING AND DISSENTING OPINION BY JUSTICE SMITH




This is an appeal from the order granting San Jacinto River Authority’s motion for summary

judgment and denying the Cities’ cross-motion for summary judgment, signed by the trial court

on December 11, 2020. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order but that there was error requiring correction.

Therefore, the Court modifies the trial court’s order as set out below:


       Pending before the Court is San Jacinto River Authority’s (“SJRA”) Traditional
       Motion for Summary Judgment following remand by the Supreme Court of
       Texas. Having reviewed the Motion, the responses, and other pleadings, papers,
       and evidence on file, as well as the arguments of counsel, the Court concludes that
       SJRA’s Motion should be GRANTED IN PART and makes the following
       Declaration:

               The GRP Contracts were legally and validly executed by SJRA.
       The Court further ORDERS that the Cities’ Cross-Motion for Summary Judgment
       is GRANTED IN PART and denies SJRA’s request to declare that “SJRA has
       contractual authority under the GRP Contracts to issue rate orders and rates that
       comply with the GRP Contracts because those contracts were validly executed.”


The Court affirms the order as modified. The Attorney General of Texas and San Jacinto River

Authority shall pay all costs relating to this appeal, both in this Court and in the court below.